Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-20-00602-CR

                                   Cami Jamar PAYTON,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CR11974
                        Honorable Jefferson Moore, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED.

       We further ORDER the clerk of this court to issue mandate contemporaneously with the
issuance of this court’s opinion and judgment.

       SIGNED January 13, 2021.


                                               _________________________________
                                               Beth Watkins, Justice